877 F.2d 61Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Douglas THOMAS, Defendant-Appellant.
No. 89-7079.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided June 12, 1989.

Ronald Douglas Thomas, appellant pro se.
Debra Jo Stuart, Office of the United States Attorney, for appellee.
Before PHILLIPS, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Ronald Douglas Thomas noted this appeal from his criminal conviction well over a year after entry of judgment.*   Under Fed.R.App.P. 4(b), notice of appeal in a criminal case must be filed within 10 days of entry of judgment, although a 30-day extension may be granted upon a showing of excusable neglect.


2
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the dispositive issue has been decided authoritatively.


3
DISMISSED.



*
 For the purposes of this appeal, we assume that the date Thomas placed on the notice of appeal is the earliest date that he would have submitted it to prison authorities.    See Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428)